
	
		III
		111th CONGRESS
		2d Session
		S. RES. 570
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2010
			Mr. Casey (for himself,
			 Mr. Levin, Mr.
			 Kaufman, Mr. Webb,
			 Mr. Reed, Ms.
			 Snowe, and Mr. Kyl) submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Calling for continued support for and an
		  increased effort by the Governments of Pakistan, Afghanistan, and other Central
		  Asian countries to effectively monitor and regulate the manufacture, sale,
		  transport, and use of ammonium nitrate fertilizer in order to prevent the
		  transport of ammonium nitrate into Afghanistan where the ammonium nitrate is
		  used in improvised explosive devices. 
	
	
		Whereas it is illegal to manufacture, own, or use ammonium
			 nitrate fertilizer in Afghanistan since a ban was instituted by Afghan
			 President Hamid Karzai in January 2010;
		Whereas ammonium nitrate fertilizer has historically been
			 and continues to be 1 of the primary explosive ingredients used in improvised
			 explosive devices (referred to in this preamble as IEDs) by
			 Taliban insurgents in Afghanistan against the United States and coalition
			 forces;
		Whereas 275 United States troops were killed by IEDs in
			 Afghanistan in 2009;
		Whereas large amounts of ammonium nitrate are shipped into
			 Afghanistan from Pakistan, Iran, and other Central Asian countries;
		Whereas the Government of Pakistan has indicated a
			 willingness to work collaboratively with the Governments of the United States
			 and Afghanistan to address the regulation and interdiction of ammonium nitrate
			 fertilizer and other IED precursors; and
		Whereas the United States government currently provides
			 assistance to Pakistan for agricultural development and capacity building: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)urges the
			 Governments of Pakistan, Afghanistan, and other Central Asian countries to
			 fully commit to regulating the sale, transport, and use of ammonium nitrate in
			 the region;
			(2)calls on the
			 Secretary of State—
				(A)to continue to
			 diplomatically engage with the Governments of Pakistan, Afghanistan, and other
			 Central Asian countries to address the proliferation and transportation of
			 ammonium nitrate and other improvised explosive device (IED)
			 precursors in the region; and
				(B)to work with the
			 World Customs Organization and other international bodies, as the Secretary of
			 State determines to be appropriate, on initiatives to improve controls globally
			 on IED components; and
				(3)urges the
			 Secretary of State to work with the Governments of Pakistan, Afghanistan, and
			 other Central Asian countries to encourage and support improvements in
			 infrastructure and procedures at border crossings to prevent the flow of
			 ammonium nitrate and other IED precursors or components into the region.
			
